DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to the drawing objections
Applicant’s arguments, see remarks, filed 6/15/2022, with respect to the figures have been fully considered and are persuasive.  The objection of 11/10/2021 has been withdrawn. However, there is a new drawing issue (see below).
In regards to the 112 rejections
Applicant’s arguments, see remarks, filed 6/15/2022, with respect to claims 7-8 have been fully considered and are persuasive.  The rejection of 11/10/2021 has been withdrawn. However, there is a new 112 issues (see below).
In regards to the 102 rejections
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. although the arguments do point out differences between the instant application and the cited prior art, the resulting amendments do not fully capture the distinctions and the claims are still unpatentable over Wong (see below).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 30.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 objected to because of the following informalities:  "the first lock body on two sides of the second mounting hole are each provided with a movable part" should be "the first lock body on two sides of the second mounting hole is provided with a movable part".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 6-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The 
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, “a fan-shaped body” is indefinite because it is unclear what qualifies as a fan shaped body and therefore it is unclear how the claim is narrowed by this limitation.
For the purposes of examination “fan shaped” is assumed to mean “radially curved”.
In regards to claims 2-9, they are rejected due to their dependency on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6, and 9-10 are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Wong US 7048315 B2 (hereinafter Wong).
In regards to claim 1, as best understood in light of previous 112 rejection, Wong teaches a door handle lock (see fig 2), comprising: a first lock body (54 ), configured to act on a door handle to lock or remove rotational limit to the door handle (See fig 2); a second lock body (86 and 60), configured to provide a track for displacement of the first lock body (See fig 2), wherein the second lock body is reciprocally displaced along the first lock body to form a first locked state or a second locked state (See fig 2 and abstract); and a locking part (56, 188, 58),  configured to limit the first lock body, such that the lock body is maintained in the first locked state, or switched between the first locked state and the second locked state (abstract); wherein the first lock body is provided with a movable part (174), wherein the movable part and the corresponding second lock body are respectively provided with concave (172) and convex members (131 and 133) to form engagement to form a locked or unlocked relationship (Col 3 lines 50-61); the first lock body comprises a fan-shaped body (see fig 5), the locking part comprises a convex member  (56), the locking part is cooperated on an outer side of the fan-shaped body (see fig 6) and forms an inward concave part with the fan-shaped body corresponding to the convex member (see fig 5), and the second lock body comprises a concave member (see fig 4); and under the action of an external force, the locking part removes the limit, the movable part is released from the concave and convex engagement, and the first lock body moves under the drive of the external force to go distally from a rotation range of the door handle (abstract and see fig 2).
In regards to claim 2, Wong teaches the door handle lock according to claim 1, wherein an end of the second lock body is further provided with a first pushing block (58), an indicator block (top surface of 54 vas seen in fig 2) is movably mounted on the corresponding first lock body, and during displacement of the first lock body, the first pushing block drives the indicator block to displace (as the spring biases the top surface outward).  
In regards to claim 3, Wong teaches the door handle lock according to claim 1, wherein the movable part is rotatably connected to the first lock body (fig 3, as 174 is around 54).
In regards to claim 4, Wong teaches the door handle lock according to claim 1, wherein the movable part is elastically retractable (abstract), one end thereof is connected to the first lock body, the other opposite end is provided with concave and convex members to be engaged with the concave and convex members on the second lock body, and when the other end is pressed, the movable part contracts to be released from the concave and convex engagement with the second lock body (see reference image 1).

    PNG
    media_image1.png
    389
    287
    media_image1.png
    Greyscale

Reference Image 1
In regards to claim 5, Wong teaches the door handle lock according to claim 1, wherein the locking part (56, 88, 58) is configured to comprise a body having one end (at 184) fixed to the second lock body (fig 3, via 62) and the other end (face of 56 seen in fig 3) abutting against the first lock body for limiting (column 5 line 59 – column 6 line 9), and the other end of the body is pressed to be released from the limit (column 5 line 59 – column 6 line 9).
In regards to claim 6, Wong in view of Raymond teaches the door handle lock according to claim 1, wherein the locking part is configured as a cylinder (188) having a concave (58) and convex surface (188), the cylinder being movably mounted onto the first lock body (column 5 line 59 – column 6 line 9). 
In regards to claim 9, Wong teaches the door handle lock according to claim 6, wherein an elastic member (56) is mounted between the cylinder (188) and the first lock body (54).
In regards to claim 10, Wong teaches a locking method, comprising the following steps: providing a first lock body (54,56); providing a second lock body (86,60) along which the first lock body moves (abstract); providing a movable part (174) mounted on the first lock body (fig 3) and forming concave and convex engagement with the second lock body (Fig 6, column 3, lines 50 – 61 and column 5, lines 11-32); providing a locking part (56, 188, 58) to limit the first lock body (column 5 line 59 – column 6 line 9); and pressing the locking part and the movable part at the same time during unlocking , thus moving the first lock body (column 5 line 59 – column 6 line 9).
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
  In regards to claim 7, As best understood in light of previous 112b rejection, it is considered allowable for containing the subject matter: wherein the cylinder comprises a first cylinder and a second cylinder, the front or back of the first lock body is provided with a first mounting hole for mounting the first cylinder, the bottom of the first lock body is provided with a second mounting hole for mounting the second cylinder, and the first lock bodies on two sides of the second mounting hole are each provided with a movable part, wherein the first mounting hole is disposed horizontally, the second mounting hole is disposed vertically, the first mounting hole is connected to the second mounting hole, an end of the first cylinder opposite the second cylinder is an inclined surface, the first cylinder retracts inward when pressed by an external force, and the first cylinder abuts against and presses the second cylinder downward so that a projecting part on the surface of the second cylinder is released from limiting the movable part.
Wong does not teach this.
Raymond US 2573061 A (hereinafter Raymond) teaches a similar locking mechanism with similar cylinder placement, housing, interaction and motion. However it would not have been obvious to on ordinarily skilled in the art, to have combined the two references.
In regards to claim 8, it is considered allowable as it is dependent on claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McEachern US 20130180296 A1 teaches a similar device with a different intended use.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675